The opinion of the court was delivered by
Garrison, J.
The plaintiff sued the railroad company to recover the damages resulting to her from the failure of its ticket agent to deliver to her the ticket for which she had asked and paid, and for delivering to her instead thereof a commutation ticket that read Mr. I. H. Gerety instead of Miss I. H. Gerety, which ticket in consequence of said mistake was .“taken up” by one of the company’s conductors. The plaintiff’s action is not for the taking up of the ticket or for refusal to permit her to ride thereon, but for damages for the failing to deliver to her the ticket for which she had asked. The action, therefore, is not within the decision in the case of Shelton v. Erie Railroad Co., 73 N. J. L. 558, but it is within the illustrative dictum made therein, viz., “the obligations of the company with respect to the acts of this agent (the ticket agent) is that he shall deliver to passengers the tickets for which they ask and pay; 'if this is not done, whether the fault be that of the agent or the company, this *17obligation is broken and tifie company is liable for the damages that result therefrom.”
In the present case, the plaintiff had a July commutation ticket reading “Miss I. H. Gerety,” which she handed to the ticket agent, with a ten-dollar bill, when she asked for her August commutation ticket. The agent returned to her the July ticket, the change of the ten-dollar hill and the August ticket, upon which she traveled until the 29tli day of A ugust, when it was taken up by a conductor who noticed the mistake.
Upon the appeal of the railroad company from the judgment that was rendered in favor of the plaintiff upon the verdict of a jury the appellant contends that there should have been a nonsuit. This contention rests upon a failure to distinguish the present ease from cases such as Shelton v. Erie Railroad Co.
Whether or not the plaintiff noticed, or ought hv reasonable care to have noticed, the mistake could not be determined by the court. The fact that until within a day or two of the expiration of the ticket the mistake had not been noticed by the defendant’s conductors, whose duty it was to detect such mistakes, is somewhat .eloquent evidence that it was a question of fact for the jury to which it was left under a charge that was quite as favorable to the defendant as the ease permitted.
The rule charged as to the measure of damages for the indignity and mental distress incident to the occurrence that resulted from the mistake of the,ticket agent was correct.
There was no error in admitting in evidence the letters of the defendant’s general passenger agent, who had taken up with the plaintiff the mistake made by the local agent. These letters were within the scope of the authority of their writer, and were in no sense offers of compromise or settlement of a pending or threatened litigation.
It is a stronger case than that of Agricultural Insurance Co. v. Potts, 55 N. J. L. 158.
Finding no error that should lead to a reversal, the judgment of the District Court of the county of Bergen is affirmed.